Citation Nr: 1403107	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a disability rating in excess of 50 percent from May 9, 2008 for left median nerve injury, status post laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Board remanded the current issue for further evidentiary development.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has been associated with the Veteran's claim, and has been reviewed.  Any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, additional development is required prior to adjudicating the Veteran's claim.

In August 2012, the Veteran submitted an authorization form indicating that he had been treated for his left median nerve condition by a Dr. Laplac, and providing the doctor's address and telephone number.  These private records may contain evidence that relates to the current severity of the Veteran's condition, and an attempt has not yet been made to obtain them.  Additionally, the Veteran reported he receives treatment at the Hampton, Virginia VA Medical Center (VAMC).  Thus, on remand, VA must attempt to obtain relevant treatment records.  38 C.F.R. § 3.159(c)(1) (2013).

Accordingly, the case is REMANDED for the following action:

1.  After securing an updated authorization form, assist the Veteran in obtaining relevant private treatment records from Dr. Laplac.  Any negative response should be associated with the claims folder and the Veteran notified of such.

2.  Obtain relevant treatment records from the Hampton VAMC dating since September 2012.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

